United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2737
                        ___________________________

                              Chambala J.E. Hollis, I

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

  Veolia Transportation, Inc., doing business as Supershuttle International, Inc.,
 doing business as Kansas City Transportation Group, Inc.; Terry O’Toole; Don
Rubright; Alan Moldawer; Mark Joseph; Teresa Wolken; Tony Tymony; Cindy Simmons

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: February 1, 2013
                             Filed: March 18, 2013
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.
      Chambala Hollis appeals the district court’s1 order dismissing his employment-
discrimination action with prejudice for failure to comply with a court order. He has
also moved to strike some of appellees’ statements and arguments. Upon careful
review, see Smith v. Gold Dust Casino, 526 F.3d 402, 404 (8th Cir. 2008) (standard
of review), we conclude that the district court did not abuse its discretion in
dismissing the case, see id. at 404-05 (dismissal with prejudice for failure to comply
with court order is appropriate in cases of willful disobedience of court order).
Accordingly, we affirm. We also deny Hollis’s pending motion.2 See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
      2
       The parties have briefed the issue of the correctness of a post-judgment order
granting defendants attorney’s fees and costs, but Hollis failed to file a new or
amended notice of appeal designating this order for appeal, and thus it is not properly
before us. See Fed. R. App. P. 4(a)(4)(B)(ii) (party intending to challenge order
disposing of post-judgment motion must timely file notice of appeal or amended
notice of appeal).

                                         -2-